Citation Nr: 1724515	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-22 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982, May 1982 to November 1985, and from July 1987 to November 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which established service connection for PTSD; assigned a 50 percent evaluation for this disability; and effectuated the award as of January 29, 2008.  Also, in May 2015, the RO denied a TDIU.  

This case was previously remanded by the Board in October 2015.  At that time, the Board took jurisdiction over the TDIU claim and explained that it was raised during the adjudicatory process of evaluating the underlying PTSD disability, and was part and parcel of the claim for benefits for the underlying PTSD disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Veteran's claim was remanded once again in September 2016 for further evidentiary development.  The claims file has since been returned to the Board.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been productive of sleep impairment, ongoing nightmares, suicidal ideation and intent, irritability, impaired impulse control, difficulty with social interactions, paranoia, self-imposed isolation, anger, feelings of hopelessness, hypervigilance, auditory hallucinations, depression and anxiety, which have resulted in an inability to establish and maintain effective relationships.  However, such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place, have not been shown and the Veteran's PTSD has not resulted in total social and occupational impairment.  

2.  The Veteran's service-connected disability is not reasonably shown to be of such nature and severity as to prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 70 percent, but no higher, for his service-connected PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA provided adequate notice in a letter sent to the Veteran in February 2008. This letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for PTSD, and provided him with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Veteran was sent a letter in May 2015 that provided information as to what evidence was required to substantiate the TDIU claim and of the division of responsibilities between VA and a claimant in developing an appeal. The Board finds that with regard to any late notification that may be applicable to the TDIU claim, there was no prejudice to the Veteran because the Veteran has been given additional time to submit evidence and argument and the matter was most recently readjudicated in the November 2015 and December 2016 Supplemental Statements of the Case (SSOCs). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The duty to notify has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service, VA, and private treatment records, as well as the Veteran's treatment records generated at the Social Security Administration (SSA) have been retrieved and associated with the claims file. In addition, VA afforded the Veteran VA examinations in connection to his PTSD claim in September 2008, December 2014, and September 2016.   

Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on mental status evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  Both examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports along with his VA and SSA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327 (a) (2015). The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  In addition, the September 2016 VA examiners reviewed the relevant evidence of record and discussed the pertinent disability and its impact on the Veteran's employability.  Accordingly, the requirements of the September 2016 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein have been met.  38 C.F.R. § 3.159 (c)(4).

Analysis

I. Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id. 

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes VA examination reports, VA outpatient treatment records, a letter from the Veteran's clinical psychologist, SSA medical records, the April 2012 SSA decision, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

A March 2005 VA Mental Health Treatment note reflects that the Veteran had been admitted to the Outpatient Substance Abuse Clinic (OSAC) a number of times for substance abuse treatment.  The treatment provider noted that the Veteran presented with a flat and depressed mood, was often labile, and displayed a congruent affect.  His speech was cooperative and it was relatively easy to engage him in conversation.  According to the treatment provider, the Veteran suffered from a sense of low self-worth and tended to avoid social situations.  Based on the evaluation of the Veteran, the treatment provider determined that the Veteran met the DSM-IV criteria for cocaine dependence, continuous use; cannabis dependence, continuous use; and other and unspecified alcohol dependence, continuous drinking behavior.  

A May 2005 VA outpatient consultation report reflects the Veteran's reports of depression and suicidal ideation following a relapse on cocaine and alcohol.  The Veteran reported serious depression that was recently exacerbated by the unexpected and accidental discovery of his natural father's death.  The Veteran also reported symptoms of a depressed mood, sadness, poor concentration and memory, low energy levels, poor appetite, sleep disturbance and loss of interest.  In addition, the Veteran endorsed symptoms of suicidal ideation, as well as irritability and anger towards others.  However, he denied any symptoms of homicidal ideation.  

A September 2007 discharge summary reflects that the Veteran was admitted to the Domiciliary Residential Rehabilitation Treatment Program (DRRTP) in June 2007, and during his time in the program, he participated in the substance use disorder treatment and vocational rehabilitation.  It was noted that he eventually secured full-time employment with a general contractor in town, and was discharged in September 2007 with a diagnosis of alcohol dependence (in remission), cocaine dependence (in remission), cannabis dependence (in remission) and possible PTSD.  His GAF score at admission was 49, and his GAF score at discharge was 65.  

The Veteran was afforded a VA psychiatric examination in September 2008 during which time he reported ongoing psychiatric symptoms that had been present throughout the past year.  It was noted that he had been hospitalized for depression not otherwise specified (NOS) and polysubstance dependence from May 23, 2005 to June 6, 2005 and from June 21, 2005 to June 23, 2005.  The Veteran was also hospitalized for alcohol dependence, cocaine dependence, cannabis dependence, and possible PTSD from June 15, 2007 to September 17, 2007.  The Veteran asserted that he was currently involved with the Vocational Rehabilitation Compensated Work Therapy (CWT) program at the Tuscaloosa VA medical center (VAMC).  During the evaluation, the Veteran described his environment and upbringing prior to his enlistment in the military as good.  He did report a history of mistreatment by his mother before being adopted by his aunt.  After describing his military history and the disciplinary actions taken against him while he was in service, he described his post-military history and reported that he had been charged with eight counts of domestic violence and served time in Federal prison from 1995-1998 for receiving stolen property and drug related issues.  The Veteran stated that he had been married and divorced twice and had four children with whom he had poor quality relationships.  He reported to experience extreme mood swings, violent tendencies and poor interpersonal relationships and he denied having any significant social relationships, commenting that he did not enjoy socializing with people.  According to the examiner, the Veteran's current psychosocial functional status was impaired, and there was no report of post-military trauma.  The examiner also acknowledged that the Veteran had a long history of polysubstance and alcohol abuse and had participated in  VA residential treatment program.  

On mental examination, the examiner described the Veteran's speech and psychomotor activity as unremarkable, and further described his attitude towards the examiner as cooperative.  The Veteran's mood was shown to be anxious but good, and it was noted that he was easily distracted.  He was oriented to person, place and time and his thought process and thought content were shown to be unremarkable.  The Veteran did not exhibit any delusional thought patterns, and his judgment reflects that he understood the outcome of his behavior.  The examiner noted that the Veteran had average intelligence and understood that he had a problem.  With regard to his day-to-day activities, the Veteran reported to experience difficulty initiating and staying asleep, adding that he usually wakes up in the middle of the night and has to change his sheets due to the fact that he has sweated so much.  The Veteran also maintains that his current medication regimen is ineffective and he gets about three hours of restless sleep per night and feels fatigued, tired and cranky during the day.  

According to the examiner, the Veteran does not exhibit inappropriate or obsessive/ritualistic behavior.  The Veteran did report to have anxious thoughts about dying which happen on occasion.  The examiner observed no sign of homicidal or suicidal thoughts and noted that the Veteran's impulse control was fair.  When asked whether the Veteran exhibited violent behavior, the examiner stated that he did and noted that the Veteran was short-temped and had a short fuse.  

During the examination, the Veteran described the traumatic events he encountered in service.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD as well as polysubstance and alcohol dependence secondary to PTSD.  

Specifically, the examiner observed that the Veteran had recurrent and intrusive distressing recollections of the in-service event as well as recurrent distressing dreams of the in-service event.  In addition, the Veteran displayed diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  The examiner also noted that the Veteran had trouble falling or staying asleep, difficulty concentrating, and exhibited symptoms of irritability, outbursts of anger, and hypervigilance.  The Veteran noted that his symptoms were daily, moderate in nature and chronic, and attributed his current behavioral, social and affective changes to his in-service stressful event.  The examiner assigned the Veteran a GAF score of 55, and determined that his PTSD was at least as likely as not related to his claimed in-service stressors.  According to the examiner, the Veteran's PTSD, and symptoms attributed thereto, resulted in deficiencies in the Veteran's thinking, family relationships, work and mood, but did not result in total occupational and social impairment.  

The record reflects that the Veteran was admitted to the Tuscaloosa Psychosocial Residential Rehabilitation Treatment Program (PRRTP) in November 2007.  In his November 2008 discharge summary, it was noted that he had participated in the DRRTP earlier that year and did well for awhile after his September 2007 discharge, but was involved in a romantic relationship, relapsed with the use of alcohol and cocaine and ended up depressed as a result.  He then quit working, did nothing for several weeks, and relapsed again with alcohol and cocaine.  He denied any recent hallucinations, delusional thoughts, or suicidal/homicidal ideation.  He also denied any current symptoms of depression.  His admission report reflects that he was originally admitted to the DRRTP during which time he received treatment for his mental illness and substance use problems.  The Veteran was thereafter transferred to the CWT-TR program in May 2008 in order to continue working on his treatment goals in a less restrictive setting.  After his transfer, the Veteran continued following up with his mental health care visits, and worked with vocational rehabilitation staff regarding employment issues.  It appears that he did well with this program, and abruptly requested to be discharged from the program once he found an apartment in the community.  It appears that he failed to complete the proper program clearance procedures and was irregularly discharged from the CWT-TR program in November 2008 with diagnoses of alcohol and cocaine dependence, both of which were in remission during treatment, chronic PTSD, and cannabis dependence.  His GAF score at discharge was 65.  

The Veteran was admitted to the Tuscaloosa VAMC in February 2009 for suicidal ideation.  It was noted that he was started on his current medications, Remeron, Trazodone and Risperidone.  He was discharged the same day and his condition at discharge was stable and improved.  The Veteran denied any suicidal or homicidal thoughts and it was further noted that he did not exhibit any psychotic or manic symptoms.  With regard to his mental status, the Veteran was described as cooperative, pleasant and stable to be discharged to the Residential Rehabilitation Treatment Program (RRTP) for further treatment of his PTSD.  

A May 2010 VA outpatient report reflects the Veteran's complaints of suicidal ideation and intent.  It was noted that he presented at the VA Emergency Room (ER) with complaints of depression and that he only saw one way out.  The Veteran stated that he had thought about overdosing with prescription medication.  According to the Veteran, things had worsened in his life recently as he did not have a stable living situation, and had been moving from one place to another.  

The Veteran also reported psychological distress arising from the strained relationship with his children.  During the mental status evaluation, the Veteran's mood was depressed and his affect was dysphoric.  Although his speech was within normal limits, his judgment and insight were shown to be poor.  The treatment provider noted that the Veteran's risk factors included current suicidal ideation with plan and means, a history of suicide attempts, a history of suicidal ideation and inpatient psychiatric hospitalizations, lack of stable housing, financial issues, unemployment, lack of support system, a strained relationship with his children, and chronic drug use.  According to the treatment provider, the Veteran appeared to be of moderate to high risk for self-harm, and it was recommended that he receive inpatient psychiatric treatment once he was medically cleared.  

Treatment records issued from Hill Crest Hospital reflects that the Veteran was admitted to his facility with diagnoses of major depressive disorder (MDD), PTSD, and polysubstance abuse, and a GAF of 35.  A summary of his history reflects that he was brought to this facility due to suicidal ideations with intent to overdose on Tylenol.  He had been moving from one place to another, all the while using alcohol and cocaine.  He was noncompliant with medications since his previous VA discharge, and had had a previous suicide attempt when he was 31 years old.  

Upon evaluating the Veteran's mental status, it was noted that he was cooperative, alert and oriented to person, place, time and situation.  His motor activity was hypoactive, depressed and anxious, and his affect was restricted, while his thoughts were tangential.  The Veteran was described as delusional with intermittent suicidal thoughts, and while he denied homicidal or assaultive ideas, he stated that he could be pushed to feel that way.  The Veteran reported a history of flashbacks related to his military service, and he also reported to hear voices that were derogatory in nature.  The treatment provider noted that the Veteran was of average intelligence and his memory was intact.  According to the treatment provider, the Veteran was able to provide a fairly good account of his history and insight but his judgment was limited.  Upon being admitted to the Adult Unit, the Veteran was placed on a Suicide Precaution program, a regular diet, his medication was routinely monitored, and he participated in both group and individual therapy.  Towards the end of his admission, the Veteran was more hopeful, and indicated that he planned to enter either the Fellowship House or the VA Program in Tuscaloosa for substance abuse.  By the time of his discharge, he was compliant, cooperative, and looking forward to long term care.  His rapport was appropriate, his affect was brighter, and his mood was shown to be improved.  The Veteran was discharged to his aunt's house with plans to follow-up at his Fellowship House.  He was also discharged with diagnoses of PTSD and polysubstance abuse and a GAF score of 55.  

A VA homeless clinic note dated on May 17, 2010 reflects the Veteran's history of homelessness of eight months duration, as well as two episodes of homelessness within the last three years.  During this treatment visit, the Veteran "endorsed feelings of serious medical problems related to 'psychological problems,' and further reported that he began drinking alcohol early on during his childhood.   The Veteran also endorsed symptoms of serious depression and anxiety, hallucinations, difficulty concentrating, trouble controlling violent behavior, and serious thoughts of suicide within the past 30 days.  It was noted that he had recently been admitted to Hill Crest Hospital with suicidal ideation and intent. The Veteran requested admission to the Tuscaloosa Dual Diagnosis program, and stated that he planned to reside with his aunt pending referral and possible admission to this program.  

During a subsequent VA psychiatric treatment visit also dated in May 2010, the Veteran stated that the medication he took at Hill Crest helped him, but he continues experiencing symptoms of depression and auditory hallucinations telling him to hurt himself.  He denied any current suicidal or homicidal thoughts.  After evaluating the Veteran, the treatment provider determined that the Veteran appeared to be at moderate risk for harm to self or others.  He was assessed with having PTSD by history, depression with psychosis, and polysubstance dependence.  It was recommended that the dosage for his prescriptive medication be increased, and that he follow-up for medication management in one week.  The Veteran was also instructed to go to the nearest ER if his symptoms worsened, or if he became suicidal or homicidal again.  

The August 2010 SSA Disability Determination and Transmittal form reflects that the Veteran has a primary diagnosis of affective/mood disorders and a secondary diagnosis of anxiety related disorders.   However, in the April 2012 Administrative Decision, it was determined that the Veteran was not disabled under sections 216(i) and 223(d) of the Social Security Act.  

During an April 2013 VA Mental Health treatment visit, the Veteran endorsed symptoms of depression and stated that he often hears voices when he is alone.  The Veteran reported to feel hopeless and helpless at times, but he denied any suicidal/homicidal ideation or intent.  During a May 2013 VA mental health treatment visit, the Veteran complained of auditory hallucinations - none of which were commanding in nature.  He denied any suicidal/homicidal ideations and reported to sleep about four hours a night.  His thoughts were neither loose nor tangential, and he described his mood as "better, but still too excitable."  His affect was slightly over animated and his speech was rapid and pressured.  

At a June 2013 VA treatment visit, the Veteran reported to hear voices that encouraged him to be violent.  According to the Veteran, these voices were usually telling him that someone else was thinking negative things about him so "he might as well be aggressive" towards them.  He denied any intent of physical aggression towards others.  Other than his paranoid thoughts, the mental status evaluation of the Veteran was negative for any other delusional thought patterns.  His thoughts were described as slightly tangential as he sees connections between events that are unlikely to have any actual relationship to one another.  During this treatment visit, the Veteran described two incidents wherein he became extremely violent - once when he beat his cousin with a claw hammer, and another time when he beat someone with a baseball bat.  The Veteran stated that his medication did not help keep him calm, as he often snaps at people and while it is just verbal, he does not want it to get physical.  Based on this evaluation, the Veteran was diagnosed with having PTSD and schizophrenia, paranoid type.  He was also assigned a GAF score of 49.  During a June 2014 VA treatment visit, the Veteran complained that his sleep was still broken due to having nightmares and dreams and he awakens with increased sweating.  Upon undergoing a mental status evaluation, the Veteran was shown to be cooperative, with normal speech, and an "okay" mood.  His affect was congruent to his mood and his thought process was organized and goal directed, while his thought content did not reveal any evidence of suicidal or homicidal ideation.  

The Veteran was afforded another VA psychiatric examination in December 2014.  During the evaluation, he provided his social and family history and stated that he was currently living with his girlfriend of two years, and he had a steady relationship with most of his children, although he rarely had any contact with one of his daughters.  The Veteran described himself as a "loner" who avoids being around others, and stated that he rarely leaves his house and he and his wife often watch television in separate rooms.  According to the Veteran, he does have a few military veteran friends who occasionally visit and watch sporting events on television with him.  Although he participated in the CWT Work program in 2008 at the VAMC, he had not had any recent paid work, and while he had filed job applications, he had not gotten any responses.  The Veteran reported that earlier that month he had spent three nights in jail after getting into a heated argument with his girlfriend who was drunk at the time.  He denied any recent episodes of physical aggression and stated that he tries to avoid being around others due to concerns that he will get hurt or will hurt others if there is a confrontation.  The Veteran reported that he was customarily drinking about twelve beers a week prior to his arrest, but he is currently not drinking any alcohol.  He also denied current use of any illicit drugs.  

The examiner noted that all the PTSD diagnostic criteria were met, and specifically noted that the Veteran exhibited hypervigilant and irritable behavior, problems with concentration, and sleep disturbances.  The examiner also noted that the Veteran displayed symptoms of anxiety, a depressed mood, suspicious behavior, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Upon conducting a mental status evaluation of the Veteran, the examiner noted that the Veteran was casually dressed with adequate grooming and hygiene and his psychomotor activity was unremarkable.  The Veteran's speech was clear and coherent, and his thought process was unremarkable with no signs of distorted thoughts or perceptions.  

When asked whether the Veteran had any other symptoms attributable to his PTSD, the examiner marked yes and noted that the Veteran's mood was customarily low which the Veteran attributed to poor sleep and negative thoughts.  The Veteran did report increasing hopefulness despite feeling dissatisfied with the younger generation.  He reported to isolate himself, especially when his girlfriend had visitors over.  The Veteran also reported symptoms of anxiety and PTSD, noting that he refrains from going out socially, in part due to fear that violence may erupt.  He (the Veteran) also acknowledged that at one point in time, he experienced hallucinations/perceptual disturbances that told him to hurt himself and others, and which diminished some time ago with medication management.  The Veteran reported to get three to four hours of broken sleep a night as well as nightmares four to five times a week.  The remainder of this mental status evaluation was shown to be adequate and within normal limits.  

Treatment records issued from Coosa Valley Medical Center, and dated from September 15, 2015 to September 22, 2015, reflect that the Veteran was admitted to this facility due to having suicidal ideations and intent.  In the History of Present Illness (HPI) paragraph, it was noted that the Veteran had been experiencing suicidal ideations for months, and symptoms included daily crying spells and auditory hallucinations.  According to the Veteran, the voices were telling him to throw himself in front of a car. The mental status examination at his intake reflects that the Veteran endorsed suicidal ideation and auditory hallucinations.  The Veteran's mood was depressed and anxious and his judgment was described as impaired.  The treatment provider diagnosed the Veteran with having major depressive disorder (MDD) that is recurrent and severe without psychosis and assigned him a GAF score of 30.  After being monitored for symptoms for one week, and updating his medication, the Veteran displayed an improved mood and no longer exhibited any suicidal/homicidal ideations.  He was discharged with diagnoses of MDD and PTSD, and assigned a GAF score of 60.   

The Veteran was afforded another VA psychiatric examination in September 2016 at which time he provided his medical history and described his relationship with his children and girlfriend as somewhat strained.  The examiner indicated that the Veteran had only one psychiatric diagnosis - PTSD.  The Veteran stated that he and his girlfriend do not get along very well as she does things that he does not like, but he acknowledged that he can "go too far" when he becomes angry.  According to the Veteran, he does not have any friends, and he usually avoids social situations, stays at home and enjoys watching television.  With respect to his employment history, although he participated in the VA CWT program while in the Residential Rehabilitation treatment program, he had to leave to receive medical treatment for an injury, and after he returned, he ended up leaving this position without warning when he abruptly left the residential rehabilitation program.  It was noted that the November 2008 VA psychiatry note reflects that he left the facility where he was staying without discharge planning or a pass and he did not return.  It was further noted that there was no known distress prior to his departure and his discharge from the program was considered irregular.  According to the Veteran, he had applied for jobs since his CWT experience, but has not been able to obtain a job - something he attributes to the fact that he lists his PTSD diagnosis in his applications.  

It was noted that the Veteran had been admitted to Coosa Valley Medical Center for one week in September 2015 due to suicidal ideations and auditory hallucinations that were commanding in nature.  It was further noted that the Veteran had requested to be hospitalized and indicated that his auditory hallucinations had been increasing and telling him to end his life.  Although these thoughts have since resolved, he did report there to be voices inside his head.  It was noted that the Veteran participated in the Tennessee VAMC Residential Rehabilitation program from February 2016 to April 2016 due to stress he had been experiencing from ending a relationship.  The Veteran also recalled getting into a verbal altercation with his girlfriend recently which resulted in the police being called to their home.  Based on the Veteran's recollection, it appears he was close to becoming violent before opting to leave his home as quickly as possible.  

After evaluating the Veteran, the examiner determined that he met the DSM-5 diagnostic criteria for PTSD, and further observed that he exhibited a depressed mood, anxiety, signs of suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  With respect to other symptoms attributable to his PTSD, it was noted that the Veteran went from 0 to 100 even in response to minor stressors, and believed people to be cruel and self-serving.  The Veteran also reported to feel anxious around others, adding that he does not know how they will behave or react.  When he goes shopping, he quickly gets what he needs and leaves and he tends to "catastrophize" every time he experiences an illness.  He denied experiencing any hallucinations/perceptual disturbances, but did report to have ongoing violent nightmares even when on sleep medication.  The Veteran also reported to feel fatigued during the day.  

On mental status evaluation, it was noted that the Veteran's psychomotor activity, thought process and thought content were unremarkable.  The Veteran's affect was slightly constricted, and his speech was clear and coherent.  The examiner noted that Veteran was fully oriented and his attention was adequate for the examination while his intelligent was average.  In addition, the Veteran's level of abstract reasoning and insight were shown to be fair, and while his immediate memory was good, his short and long-term memory was somewhat impaired.  According to the examiner, the Veteran has chronic PTSD that resulted in occupational and social impairment with reduced reliability and productivity.  With respect to the functional effects of the Veteran's psychiatric disorder, the examiner determined that with the exception of a few decompensating episodes, the Veteran's psychiatric functioning had been stable since 2008, and his PTSD symptoms were moderate in severity.  The examiner also determined that if the Veteran was currently employed, he might experience occasional problems interacting effectively with his supervisors and colleagues due to his irritability/anger issues, and his work performance would be reduced due to attention/concentration difficulties and short-term memory problems.  It was noted that the Veteran might also have problems completing some tasks correctly and efficiently.  

In an October 2016 Summary of Evaluation and Treatment of PTSD report, the Veteran's VA psychiatrist noted that the Veteran had been undergoing treatment for his PTSD at the Birmingham VAMC Childersburg Community Based Outpatient Clinic (CBOC) since April 2013.  Dr. K. noted that the Veteran's current treatment included pharmacotherapy, individual psychotherapy with a licensed psychiatrist and psychologist and he was receiving in home intensive case management services from licensed social workers through the Mental Health Intensive Case Management (MHICM) team.  According to the psychiatrist, the Veteran's symptoms include ongoing nightmares, intrusive thoughts, occasional flashbacks, depression, anxiety, social withdrawal, impaired sleep, irritability, occasional outbursts of anger, feelings of hopelessness and helplessness, hypervigilance, difficulty concentrating, and physical/psychological distress when reminded of the traumatic in-service events.  According to the psychiatrist, these symptoms have affected the Veteran's ability to maintain social relationships, occupational relationships and interpersonal relationships in his day-to-day life.  The psychiatrist diagnosed the Veteran with chronic PTSD and MDD further wrote that the Veteran's prognosis should continue to be watched over, and he should continue undergoing counseling with medication monitoring as ongoing maintenance for the foreseeable future.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected simple PTSD, he has also been diagnosed with having MDD and schizophrenia.  However, service connection has not been established for either of these disorders and none of his treatment providers or examiners delineated between the symptoms attributable to the Veteran's PTSD and those attributable to his other psychiatric disorders.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating. The Veteran symptoms throughout the duration of the appeal include diminished interest and participation in significant activities, a depressed mood, outbursts of anger, feelings of suspicion and paranoia, nightmares that are violent in nature, chronic sleep impairment, irritability, a hypervigilant nature, feelings of detachment towards his family, memory impairment, suicidal thoughts and intent, homicidal thoughts, and occasional auditory hallucinations.  The Veteran has been married and divorced twice, and based on his own description of his interpersonal relationships, his relationship with his current girlfriend is a tumultuous one, his relationship with his children is strained at best, and he does not have many friends.  The Veteran endorsed an isolative nature and described himself as a "loner," adding that he avoids going out and stays home most of the time because he fears something violent might break out.  The Veteran also stated that his main hobby includes watching television, and he always isolates himself when his girlfriend has friends over.  It appears that the Veteran is also quick to anger as reflected by the fact that several times when he has gotten into arguments with his girlfriend, the police have been called to his place of residence, and one visit resulted with him spending three nights in jail.  As noted above, the Veteran avoids being around others due to his concern that he might hurt someone if a confrontation were to happen.  

Indeed, the medical records reflect that the Veteran's PTSD symptoms have persisted throughout the years, and resulted in deficiencies in work, family relations, mood, and his thinking.  Although the medical records reflect a fluctuation of symptoms, they also show intervals wherein his symptoms have worsened to such an extent that he has either had to undergo hospitalization or be admitted to the VA rehabilitation residential treatment program for treatment and monitoring of his symptoms.  Indeed, a review of the record reflects that the Veteran was admitted to VA rehabilitation residential treatment facilities from June 2007 to September 2007 and from November 2007 to November 2008 for treatment of his psychiatric symptoms in conjunction with his polysubstance abuse.  Although these are residential programs which allowed him to receive treatment in a less restrictive setting, the Veteran continued to undergo medication management and receive group and individual therapy to help him cope and handle his symptoms.  The Veteran was also hospitalized for one day at the Tuscaloosa VAMC in February 2009 for suicidal ideation, and he was hospitalized at Hill Crest hospital in May 2010 and Coosa Valley Medical Center in September 2015 for treatment of his psychiatric symptoms, and more specifically his suicidal ideation and intent.  The record also shows that the Veteran was hospitalized for his PTSD from February 2016 to May 2016.  

The Veteran has mentioned on a few occasions that he occasionally has auditory hallucinations which instruct him to hurt himself.  In the August 2010 Alabama Disability Determination Service Mental Examination report, it was noted that the Veteran stated that he hears voices every night telling him to hurt himself, and he occasionally has visual hallucinations as well that have worsened over time. The Veteran has also exhibited a paranoid nature and is distrustful of all around him. Although these symptoms are alleviated with treatment and management of his medication, the combination of his tumultuous relationship with his girlfriend, his unstable living situation, his lack of a support symptom and his strained relationship with his children, coupled with his isolative, suspicious and paranoid nature, depressed mood, violent tendencies and suicidal thoughts and the fact he has been placed on increasing medication, is undergoing individual psychotherapy, and is receiving intensive case management services from licensed social workers throughout the years to help control his symptoms, is reflective of criteria enumerated under the 70 percent evaluation for PTSD.

However, the Board observes that an initial rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that he exhibits gross impairment in thought processes or communication or disorientation as to time or place.  Although the Veteran has reported to experience auditory/visual hallucinations and has occasionally exhibited delusional behavior, review of the Veteran's entire medical history and treatment records reflect that reports of hallucinations were mentioned on an infrequent basis.  Also, these symptoms usually appear to occur when the Veteran was going through a relapse and was either drinking and/or taking drugs again.  Indeed, the Veteran's more recent VA treatment records characterize him as pleasant and conversational person who exhibits a good mood and congruent affect.  Furthermore, although the Veteran denied having any friends at the September 2016 VA examination, during the December 2014 VA examination, he did state that he visited with a few fellow military friends and he was comfortable speaking with his girlfriend's son who was also a combat Veteran.  Furthermore, the Veteran's medical records have consistently shown his cognitive evaluations to be normal, and his thought process to be coherent and goal-directed. The Veteran has not reported to require assistance with his basic activities such as grooming, feeding and bathing himself.  Moreover, the majority of his treatment providers have described the Veteran's behavior as cooperative and reasonable, and his insight and judgment as adequate and intact.  He has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior, and has been described as someone who is cognitively intact, logical and oriented to person, place and time.  Although the evidence shows that at times there has been a danger of the Veteran hurting himself or others, this danger is not shown to be persistent.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation. Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for an initial 70 percent evaluation are met throughout the appeal period.  However, the criteria for a 100 percent schedular evaluation are not met. The majority of the medical records and several GAF scores assigned reflect severe PTSD but not total occupational and social impairment. Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met. In essence, the preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD. Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107 (b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of psychiatric impairment, to include his suicidal ideation/intent, irritability, avoidant behavior, isolative nature, outburst of anger, nightmares, sleep impairment, and inability establishing and maintaining interpersonal relationships, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Although the Veteran was hospitalized a number of times for his psychiatric symptoms throughout the appeal, these periods usually coincided with the Veteran's relapse and drug use, and were thus not solely due to his PTSD symptoms.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 6, 2017) (finding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)



TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2016).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2016). 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran is currently service-connected for PTSD, which as determined above, has been evaluated as 70 percent disabling herein.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment. 

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

The Board must determine whether the Veteran's service-connected disabilities prevented him from working at substantially gainful employment consistent with his work background and education.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment." 

The Veteran contends that his service-connected PTSD prevents him from seeking, gaining, and maintaining meaningful, gainful employment. 

The record reflects that the Veteran completed high school, and VA and SSA medical records reflect that the Veteran worked as an electrician and/or in the field of electricity for the majority of his post-service career.  VA treatment records dated in June 1999 reflect that the Veteran's employment history included working as an electrician's apprentice, and he did not foresee any trouble finding work.  A review of the Veteran's SSA records reflects that he worked as an electrician at various different businesses from 1975 to 2004.  The job entailed pulling wires, installing plugs into walls, and putting up fixtures.  Review of the Veteran's earlier treatment records as well as the SSA records reflect that he was admitted to the Transitional Residency Housing program in April 2005 due to his drug use, where he was then scheduled to start a job in maintenance through the CWT program.  VA treatment records dated in May 2005 reflect that he was involved with the CWT program at the VA but stopped participating in the program after relapsing due to alcohol and drugs.  Indeed, the record reflects that the Veteran was successfully participating and working through the CWT program without problems before his relapse.  

During the September 2008 VA examination, the examiner noted that the Veteran's occupation was that of "Laborer/Compensated Work Therapy" and he was unemployed but not retired.  It was specifically noted that the Veteran was involved in the CWT program and performed daily field maintenance for local softball fields.  The Veteran contended that he had problems obtaining and maintaining employment as a result of his PTSD, to include his interpersonal difficulties, decreased concentration, anger management problems, sleep impairment, intrusive thoughts and alcohol and drug abuse.  Based on her review of the claims file and evaluation of the Veteran, the examiner determined that his PTSD did have a significant effect on the Veteran's functioning and quality of life as it related to his interpersonal relationships, mood, and work performance.  She also determined that the Veteran's PTSD symptoms would result in deficiencies in his thinking, family relations, work, and mood.  Examples of the symptoms and problems that would contribute to deficiencies in the Veteran's employment included problems dealing with "on the job stresses, sleep impairment, decreased concentration, irritability, moodiness, substance abuse, violent tendencies" and his short-tempered nature.  However, when asked whether there was total occupational and social impairment due to PTSD signs and symptoms, the examiner responded that there was not.  

A June 2009 VA treatment report reflects that the Veteran was seen for CWT medical evaluation and clearance, and ultimately cleared for CWT following his evaluation.  

In the report of the August 2010 Alabama Disability Determination Service Mental Examination, the licensed psychologist, D.L., Ph.D., reviewed the Veteran's education, family and medical history, and noted that the Veteran last worked for Eastlake Electric Company on an "off and on" basis for two years before quitting in 2004.  It was noted that he also worked for the company Nortex for nine months before "the job ran out" in 2002.  After interviewing the Veteran regarding his personal and family history, and evaluating his mental status, wherein it was noted that the Veteran was attentive and cooperative throughout the interview, had a restricted affect and depressed mood, and exhibited a logical, coherent and goal-directed thought process, Dr. L. diagnosed the Veteran with having schizophrenia, paranoid type; PTSD, and major depressive disorder that is moderate to severe in nature.  Dr. L. also assigned the Veteran a GAF score of 45.  According to Dr. L., the Veteran was unlikely to work well with others in a workplace environment.   

In the April 2012 SSA Decision, the Administrative Law Judge (ALJ) recognized the level of impairment attributed to the Veteran's psychiatric disabilities, but determined that if he stopped his substance use, he would have the residual functional capacity to perform a full range of work at all exertional levels, but with the following nonexertional limitations: 

"[h]e could understand, remember and carry-out instructions sufficient to perform simple, routine, repetitive tasks; he could work in a low stress work environment defined as infrequent, gradually introduced changes in the work setting; he should perform goal-oriented work rather than production rate pace work; he could have casual interaction with the public; he should deal with things rather than with people; he could be around employees throughout the work day, but only casual occasional conversation and interpersonal interaction. . . ."  

It was also determined that the skills acquired by the Veteran as an electrician and heavy equipment operator were transferable to light work but not to sedentary work activity.  In light of the Veteran's current residual functional capacity, the ALJ determined that he would be unable to return to any of his past relevant work even if he stopped his substance use.  The ALJ also found that if the Veteran stopped his substance use, considering his age, education, work experience, and residual functional capacity, there would be a significant number of jobs in the national economy the Veteran could perform.  After taking into consideration the Veteran's contentions regarding the level of his mental impairment, the ALJ found that the Veteran's statements concerning the intensity, persistence and limiting effects of his symptoms were not credible to the extent that they were inconsistent with his residual functional capacity assessment.  While the ALJ found the Veteran's contentions regarding his PTSD symptoms to be credible, he found that his PTSD was manageable with prescribed medication treatment, and there was no medical evidence of record the support "the intensity/severity/frequency of alleged symptoms when the claimant is not abusing drugs and alcohol."  As such, the ALJ found that restricting the Veteran to the "light work option" would significantly reduce the impact of his impairments.  In light of these findings, and the relevant statutory and regulatory provisions pursuant to the Social Security Act, the ALJ determined that the Veteran was not disabled under sections 216(i) and 223(d) of the Social Security Act.  The ALJ also found that based on the application for supplemental security income, the Veteran was not considered disabled under section 1614(a)(3)(A) of the Social Security Act.  

At the September 2016 VA psychiatric examination, when asked about the functional effects of the Veteran's psychiatric disorder, the examiner noted that the Veteran had been involved in the VA CWT program for most of the 2008 year doing jobs such as housekeeping and in parks and recreation, and based on his reports, he did well at those jobs and did not have any significant performance/behavior issues.  According to the examiner, there were no indications that his PTSD symptoms caused significant work-related impairment.  The examiner acknowledged the Veteran's hospitalizations throughout the years, but determined that, with the exception of a few decompensating episodes, the Veteran's psychiatric functioning had been stable since 2008, and his PTSD symptoms were moderate in severity.  According to the examiner, if the Veteran was currently employed, he might experience occasional problems interacting effectively with his supervisors and colleagues due to his irritability and anger issues, and his work performance would be reduced due to attention/concentration difficulties and short-term memory problems.  The examiner further noted that the Veteran might also have problems completing some of his tasks correctly and efficiently and he would likely perform best in employment situations that involved more routine or repetitive tasks.  

Based on the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In this regard, the record reflects that he worked on a regular basis as an electrician, and/or in the field of electricity, until sometime in 2005.  While he has been treated for ongoing and fluctuating PTSD symptoms since this time, the record shows that he was successfully performing and working through the VA CWT program until relapsing with drugs and alcohol in 2005 and although it is unclear if this was the same problem in 2008, he did leave the program abruptly and without clearance, despite the fact that he did not have any work-related during his involvement in the CWT program.  As such, his inability to follow through and perform his occupational duties while involved in these programs was not attributed to his psychiatric disorder.  

Furthermore, in the April 2012 SSA Decision, the ALJ acknowledged the limitations associated with the Veteran's psychiatric disorder but indicated that his PTSD appeared to be manageable with medication treatment.   Pursuant to the SSA Decision, the medical evidence did not support the reported severity of the Veteran's symptoms when he was not abusing drugs and alcohol, and while he had some limitations associated with his mental impairment, no treatment physician had indicated that he was disabled.  Additionally, in the April 2012 SSA Decision, the ALJ took into consideration the Veteran's lay assertions as well as the medical records which documented the severity of his psychiatric symptoms, when he determined that in light of his age, education, work experience and residual functional capacity, with a few noted exceptions, the Veteran was capable of light unskilled work, and there were jobs in the economy that he could perform.  According to the ALJ, an occupation that qualified under the "light work option" would significantly reduce the impact of the Veteran's impairments, and "symptoms associated with a history of PTSD and substance induced mood disorder, responsive to medical management and abstinence from drugs and alcohol, reduces the [Veteran's] mental capacity to perform no more than unskilled work with allowance for loss stress and other factors."  The ALJ also took into consideration testimony provided by a vocational expert who asserted that that given these factors, the Veteran would be able to perform the requirements of "representative light, unskilled occupations in north central Alabama such as...machine tenders/vacuum formers...molding machine tenders... and.. stamping matching tenders."  The September 2016 VA examiner also took into consideration relevant symptoms and pertinent evidence associated with the service-connected PTSD, and arrived at the determination that while the service-connected difficulties would affect the Veteran's ability to perform some of his occupational duties, and would create occasional problems with regard to his ability to interact effectively with his supervisors, co-workers and customers due to his irritability/anger, they would not prevent him from obtaining and maintaining gainful employment.  

The Board acknowledges that the Veteran's predominant area of expertise as an electrician is considered a type of "skilled work" (as discussed in the April 2012 SSA decision) and according to the SSA decision, based on the Veteran's current residual functional capacity, he is unable to return to his past relevant work, or obtain employment in his previous line of work.  However, the evidence did not show that the Veteran's PTSD rendered him incapable of obtaining any type of employment.  As discussed above, the Veteran would be able to qualify for a number of jobs that fell under light unskilled employment.   

The Board also acknowledges the Veteran's contentions that he has been seeking, and so far unsuccessful at obtaining, employment, as a result of his service-connected PTSD.  Indeed, during the December 2014 and September 2016 VA examinations, the Veteran stated that he had filed job applications but had not gotten any responses - something he attributed to his PTSD diagnosis which he had listed in his application.  The Board acknowledges the difficulties the Veteran has faced with obtaining employment.  However, the fact that he has had a difficult time finding employment and/or hearing back from potential employers is not evidence that he is incapable of obtaining and maintaining employment.  

The ultimate question here is whether the Veteran is capable of performing the physical and mental acts required by gainful employment.  Van Hoose, supra. The Board finds that with the exception of his periods of hospitalization, during his periods of employment, to include while he was working with the CWT program, the record is absent any indication that he experienced difficulties carrying out his occupational duties or working alongside others as a result of his service-connected PTSD.  As reflected in the evidence above, following his period of employment working as an electrician, the Veteran was able to obtain employment through the CWT program, and he appeared to be handling the responsibilities associated with these jobs well until his relapse in 2005 and his sudden departure in 2008.  Moreover, while the Veteran's PTSD has been evaluated as 70 percent disabling herein, and as such, has resulted in a level of occupational and social impairment with deficiencies in areas such as work, school, family relationships, judgment, thinking and mood, the record does not reflect that the Veteran's PTSD symptoms are so severe as to render him incapable of obtaining and maintaining any form of employment.  The Board finds, in the instant case, that the evidence weighs against a finding that due to his service-connected PTSD, the Veteran was unable to perform the physical and mental acts required by employment. 

Based on the foregoing, the Board concludes that while the Veteran undoubtedly had occupational impairment as a result of his service-connected PTSD, as evidenced by the 70 percent disability rating assigned herein, the evidence does not show that his service-connected PTSD precludes him from securing and following a substantially gainful occupation.  For the reasons set forth above, the preponderance of the evidence is against the claim. Therefore, a total disability rating based on individual unemployability due to a service-connected disability is not warranted.


ORDER

An initial increased rating of 70 percent, but no higher, for service-connected PTSD is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


